Citation Nr: 0709496	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-03 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a left 
hand injury, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
10 percent disability rating for residuals of a left hand 
injury.


FINDING OF FACT

The veteran's residuals of a left hand injury are manifested 
by limitation of motion of the ring and little finger, not 
worse than that comparable to favorable ankylosis.  There is 
no evidence of favorable ankylosis of the thumb or index 
finger together with any other finger or of unfavorable 
ankylosis of any finger.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left hand injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5223, 5227, 5229-5230 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The veteran contends that he is entitled to an increased 
rating for the residuals of his left hand injury.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.    38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2006).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the 
metacarpal and carpal joints are considered groups of minor 
joints.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint or group of minor 
joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5003 (degenerative arthritis) and 5010 (traumatic 
arthritis).  DC 5010, traumatic arthritis, directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  

The Board has evaluated the veteran's residuals of a left 
hand injury under multiple diagnostic codes to determine if 
there is any basis to increase the assigned rating.  Such 
evaluations involve consideration of the level of impairment 
of a veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2006).  

The veteran is currently in receipt of a 10 percent rating 
for his disability under   DC 5223, which contemplates 
favorable ankylosis of multiple digits.  Other relevant 
diagnostic codes include DC 5227, which pertains to ankylosis 
of individual digits, DCs 5229-5230, which pertain to 
limitation of motion of the individual digits, and DC 5003 
and 5010, which pertain to arthritis.  

The veteran's service medical records show that he is right-
handed.  Accordingly, the diagnostic code provisions 
pertaining to the minor arm apply in this case.

The evidence for consideration includes VA treatment records 
dated from December 2001 to January 2002 and a report of VA 
examination dated in April 2002.  

The veteran's treatment records reflect that he received 
treatment for his left hand disability from December 2001 to 
January 2002.  A December 2001 VA medical report showed that 
the veteran was still experiencing pain in his left hand as a 
result of his injury.  

On VA examination in April 2002, the veteran reported 
experiencing occasional pain in his fourth finger as well as 
locking of his fourth finger when flexing or extending.  He 
stated that this had caused him to give up his job as a 
lineman for a telephone company.  Physical examination 
revealed a large healed laceration in the fourth finger.  
Range of motion testing showed that the veteran lacked 20 
degrees of full flexion of the distal interphalangeal joint 
of his fourth and fifth fingers but had full range of motion 
in the third finger.  The veteran also had full range of 
motion of the finger joints and lacked some grip strength in 
the fourth and fifth fingers when grasping objects.  The 
veteran further reported that upon removal of the pin holding 
his fourth finger fracture in place, a piece of the pin broke 
off, and the doctors allowed it to be retained in his finger.  
The examiner noted that the residual pin was not causing the 
fourth finger locking.  Additionally, the examiner did not 
find that the veteran had any weakened movement, fatigue, or 
incoordination.  There was occasional pain if the veteran 
attempted to bend his fourth finger past its normal range of 
motion.  Repeated use of the veteran's fourth finger did not 
cause it to lock or to cause him to have more pain.  

Diagnostic Code 5223 provides for a 10 percent evaluation for 
favorable ankylosis of the long and ring; long and little; or 
ring and little fingers for the minor hand.  A 20 percent 
rating is warranted for favorable ankylosis of the index and 
long; index and ring; index and little finger; or thumb and 
any finger for the minor hand.  38 C.F.R. § 4.71a, DC 5223.   

The Board finds that the evidence as a whole demonstrates 
that the veteran's left hand disability approximates no more 
than favorable ankylosis of the ring and little fingers under 
DC 5223.  He is thus entitled to no higher than a 10 percent 
rating for his left hand.  The Board finds that the veteran 
is not entitled to a higher rating of 20 percent for his 
minor hand, as there is no evidence of favorable ankylosis of 
the thumb or index finger together with any other finger on 
the left hand.  Furthermore, there is no evidence of 
unfavorable ankylsosis of any finger.  The April 2002 VA 
examination showed limitation of motion in the veteran's 
fourth and fifth fingers as well as occasional pain and 
locking of the fourth finger, but there was no evidence of 
favorable ankylosis in any other fingers.  Despite complaints 
of pain and limitation of motion of the fourth and fifth 
fingers, the veteran's other fingers are not favorably 
ankylosed.  Therefore, the Board finds that the veteran's 
left hand disability is more appropriately classified as 
favorable ankylosis of the ring and little fingers and a 
rating higher than 10 percent is thus not warranted under 
DC 5223.  

The Rating Schedule indicates that where the ring or little 
finger is ankylosed, VA may consider whether the disability 
is analogous to amputation, or whether the disability results 
in the limitation of motion of other digits, or otherwise 
interferes with the overall function of the hand.  38 C.F.R. 
§ 4.71a, DC 5227.  In this regard, amputation of the ring 
finger warrants a 10 percent evaluation without metacarpal 
resection at the proximal interphalangeal joint, or proximal 
thereto.  A 20 percent evaluation is warranted with 
amputation of the ring finger with more than one half of the 
bone lost.  38 C.F.R. § 4.71a, DC 5155.  In this case, the 
Board concludes that an increased rating is not warranted 
under DC 5155, because the mild nature of the veteran's 
service-connected left ring and little finger disability 
leads the Board to conclude that his left ring and little 
finger disability is not analogous to amputation.  38 C.F.R. 
§ 4.71a, DC 5155.  While he lacked some grip strength in the 
affected fingers, he nonetheless retained some grip strength 
and was able to move the fingers.  Therefore, the Board finds 
that the disability in those fingers is not analogous to 
amputation.

The evidence of record shows that the veteran has limitation 
of motion of individual digits.  However, the Board finds 
that the veteran's left hand disability would not warrant a 
rating higher than 10 percent under the diagnostic codes 
pertaining to limitation of motion of individual digits.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. 
§ 4.71a, DCs 5228-5230 (2006).  Any limitation of motion of 
the ring or little finger is noncompensable, and limitation 
of motion of the index or long finger warrants no more than a 
10 percent rating.  Limitation of motion of the thumb 
warrants no more than a 20 percent rating.  38 C.F.R. 
§ 4.71a, DCs 5228-5230.  In any event, the findings on 
examination do not show a compensable level of limitation of 
motion of any of the digits.  Specifically, limitation of 
motion was only found in the ring and little fingers.  
Accordingly, the diagnostic codes pertaining to limitation of 
motion of the individual digits do not provide a basis upon 
which a disability rating higher than 10 percent may be 
assigned.

There is no evidence in this case that demonstrates that 
the residuals of the veteran's left hand injury are 
manifested by arthritis.  Even assuming, however, that the 
veteran's residuals are manifested by arthritis in each of 
the fingers affected, the Board finds that the veteran is not 
entitled to a rating in excess of 10 percent for 
his disability under the diagnostic criteria pertaining to 
arthritis because he has already been granted a 10 percent 
rating under DC 5223, a diagnostic code predicated upon 
limitation of motion.  See 38 C.F.R. § 4.71.  The criteria 
under DCs 5003 and 5010 only apply when limitation of motion 
would be noncompensable under a limitation of motion code.  
38 C.F.R. § 4.71a, DCs 5003, 5010.  Thus, even assuming that 
the veteran has a group of minor joints affected by 
arthritis, he is not entitled to a rating higher than 10 
percent under the diagnostic codes pertaining to arthritis 
because a 10 percent rating has already been assigned for 
joints included in that group of joints.  

The Board notes that the veteran has claimed that his left 
hand disability has caused him to be unable to work.  An 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2006).  The Board is required to consider whether to refer 
the veteran's claim to the Director of Compensation and 
Pension Service for such extraschedular consideration.  See 
38 C.F.R. § 3.321(b).

In this case, the veteran's 10 percent schedular rating 
contemplates loss of working time due to exacerbations of 
disability.  See 38 C.F.R. § 4.1 (2006).  There is no 
evidence that his left hand disability is in any way 
clinically unusual.  Additionally, there also is no evidence 
of hospitalization for a left hand disability in the recent 
past.  The Board is unable to identify any factor consistent 
with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's left hand disability.

In sum, the weight of the credible evidence demonstrates that 
the veteran's residuals of a left hand injury do not warrant 
an increased rating under DC 5003, 5010, 5223, 5227, or 5229-
5230 for the period under consideration.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2002, and a 
rating decision in April 2002.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2003 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 10 percent for residuals of a left hand 
injury is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


